Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 8/31/2020.
Claims 1-20 are presented for examination.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 2/17/2021 is being considered by the examiner. 

Drawings
The drawings received on 8/31/2020 are accepted.

Specification
The specification filed on 8/31/2020 has been accepted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Werner (EP 2,765,551).

Regarding claim 1, Werner teaches a method of delivering a self-directed user experience, comprising: encoding access to an intermediate menu in at least one matrix bar code (scan barcode, [28]); 
developing an intermediate menu that facilitates a self-directed user experience (See fig. 9a-d, 20E, menu, responsive to the user's selection, the electronic device 102 constructs a request to provide digital content related to the item, [63, 108]); 
presenting the at least one matrix bar code to a user via placement on a product; (See Fig.1, [20, 28])
directing the user to the intermediate menu via the at least one matrix bar code, wherein the self-directed user experience is responsive to user interaction with intermediate menu, (display menu options to the user, selection by the user, [28, 32, 55-56, 63).
Regarding claim 2, Werner teaches delivering the intermediate menu is presented on a computing device, and wherein the computing device presents the intermediate menu responsive to optical detection of the at least one matrix bar code, [62-63].
Regarding claims 3-6, 10-11, 20, Werner teaches a layout of the intermediate menu further comprising an informational section and a user input section, plurality of virtual 
Regarding claim 7, Werner teaches the informational section and the user input section are customizable depending on a product corresponding to the intermediate menu and the at least one matrix bar code, ([32]).
Regarding claim 8, Werner teaches wherein the informational section and the user input section are customizable without changing the at least one matrix bar code, (see Fig. 14, adjusting price).
Regarding claim 9, Werner teaches at least one matrix bar code corresponding to a product, [28]; and at least one computing device comprising at least one optical sensor, [28, Fig. 1]; wherein the at least one matrix bar code is readable by the at least one optical sensor, (camera capture barcode, [28]); an intermediate menu comprising product information and a plurality of virtual buttons (see at least Fi. 9a-d 20e, [63, 108]), wherein the at least one computing device displays the intermediate menu in response to reading the at least one matrix bar code, [28, 32, 55-56, 63], Fig. 9).
Regarding claims 12-14, Werner teaches computing device is configured to receive user input in connection with at least one virtual button of the plurality of virtual buttons displayed as part of the intermediate menu; the user input directs the intermediate menu 
Regarding claim 15, Werner teaches the matrix bar code is placed on at least one of the product and the product packaging, [28].
Regarding claim 16, Werner teaches a data carrier corresponding to an intermediate menu, wherein the intermediate menu is accessible by detecting the data carrier with at least one sensor, and wherein the intermediate menu facilitates a self-directed user experience; [28, 32, 55-56, 63, 108, Fig. 9a-d); a product associated with the intermediate menu, wherein the data carrier is integrated into at least one of the product and a product package ([28], see at least Fig. 9a), and a mobile device comprising the at least one sensor and configured to detect the data carrier and present the intermediate menu, ([28, 63]).
Regarding claims 17-19, Werner teaches the mobile device presents the intermediate menu responsive to at least one of optical detection or radio frequency (RF) detection of the data carrier by the at least one sensor; the data carrier is integrated into at least one of the product and a product package; sensor detects the data carrier without making contact with the product and the product package, [28, 32, 62-63].



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627